Citation Nr: 1119311	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  08-21 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether the debt for overpayment calculated in the amount of $18,123.00 was properly created and calculated.

2.  Entitlement to waiver of recovery of nonservice-connected disability pension benefit overpayment in the calculated amount of $18,123.00.

(The issues of whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, including PTSD, to include as secondary to service-connected low back disability, entitlement to a rating in excess of 60 percent for lumbar herniated nucleus pulposus, L5-S1 degenerative disc disease from August 13, 1996 through January 16, 1997, entitlement to a rating in excess of 60 percent for lumbar herniated nucleus pulposus, L5-S1 degenerative disc disease from February 28, 1997, entitlement to an effective date prior to February 28, 1997, for the grant of service connection for COPD, entitlement to an initial rating in excess of 60 percent for COPD, entitlement to an effective date prior to August 13, 1996, for the grant of TDIU, and entitlement to an effective date prior to August 13, 1996 for the grant of Dependents' Educational Assistance are addressed in a separate Board decision).


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from March 1974 to June 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 decision of the RO Committee on Waivers and Compromises.  These issues were most recently before the Board in June 2010.

In November 2003 the Veteran testified at a hearing before an officer of the RO Committee on Waivers and Compromises in Honolulu, Hawaii.  While the Veteran provided testimony at hearings before Veterans Law Judges in September 1999 and March 2003, testimony given at those hearings did not include the issues on appeal.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As for the issues of whether the debt for overpayment calculated in the amount of $18,123.00 was properly created and calculated, and, entitlement to waiver of recovery of nonservice-connected disability pension benefit overpayment in the calculated amount of $18,123.00, the Board notes the following language from the remand portion of its June 10, 2010 decision:

5.  The RO's Committee on Waivers and Compromises (Committee) should then readjudicate the issue of entitlement to waiver of recovery of nonservice-connected disability pension benefit overpayment in the calculated amount of $18,123.00, to include the issue of whether the debt for overpayment calculated in the amount of $18,123.00 was properly created and calculated.  The amounts and sources of income and the period in which the overpayment is based should be set forth in detail.  This audit should reflect, on a month-by-month basis, the amounts actually paid to the Veteran, as well as the amounts properly due or deducted due to mitigating circumstances.  In addition, the audit should include the amount of the overpayment that was repaid by the Veteran, if any.  

The RO must address the impact of the Veteran's "variously diagnosed psychiatric disorders and episodic substance abuse which VA has determined is 100% disabling and its impact upon the [Veteran's knowledge] of the need to report."  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, as to both the validity of the debt issue, and the waiver of the debt (overpayment) issue.  The Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

It appears that the AOJ has not yet had a chance to issue a supplemental statement of the case on these issues.

Accordingly, the case is hereby REMANDED for the following actions:

The RO's Committee on Waivers and Compromises (Committee) should readjudicate the issue of entitlement to waiver of recovery of nonservice-connected disability pension benefit overpayment in the calculated amount of $18,123.00, to include the issue of whether the debt for overpayment calculated in the amount of $18,123.00 was properly created and calculated.  The amounts and sources of income and the period in which the overpayment is based should be set forth in detail.  This audit should reflect, on a month-by-month basis, the amounts actually paid to the Veteran, as well as the amounts properly due or deducted due to mitigating circumstances.  In addition, the audit should include the amount of the overpayment that was repaid by the Veteran, if any.

The RO must address the impact of the Veteran's "variously diagnosed psychiatric disorders and episodic substance abuse which VA has determined is 100% disabling and its impact upon the [Veteran's knowledge] of the need to report."  If either of the benefits sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, as to both the validity of the debt issue, and the waiver of the debt (overpayment) issue.  The Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



